Exhibit For Immediate Release BSD Medical Reviews Distributor Candidates at Mexican Society of Radiology Meeting in Mexico City SALT LAKE CITY, Utah February 12, 2009—BSD Medical Corporation (NASDAQ:BSDM) announced today that the company’s VP, International Sales, Rick White, and Latin American Sales Manager, Jim Fincher, reviewed distributor candidates at the Mexican Society of Radiology Meeting, with a projection that the distributor selection will be made soon.The conference was held in Mexico City at the World Trade Center on February 5-7.While attending this conference, Mr.
